Citation Nr: 1744819	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Nathaniel Guin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received May 2012.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page. 

The Board has recharacterized the Veteran's service connection claim for a left toe disability more broadly to include entitlement to service connection for a left foot disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

In February 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

At the February 2017 Board hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative, competent evidence of record does not demonstrate that it is at least as likely as not that the Veteran's right knee disability is related to active duty or manifested to a compensable degree within one year of separation from active duty.

2.  The most probative, competent evidence of record does not demonstrate that it is at least as likely as not that the Veteran's left foot disability is related to active duty or manifested to a compensable degree within one year of separation from active duty.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. § 1131, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.303.  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection - Right Knee Disability

The Veteran contends that her current right knee disability is related to her active duty.  Specifically, the Veteran contends that her current right knee disability is due to a basketball injury she suffered during active service.  See, February 2017 Board hearing transcript.  

The evidence of record shows that the Veteran was diagnosed with moderately severe degenerative joint disease in the right knee in October 2012.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal she complained of pain and stiffness in her right knee in February 1978.  The service treatment records further reveal her knee was swollen and tender to the touch.  The Veteran was prescribed an ace wrap, elevation and to apply heat.  Accordingly, there is also evidence of an in-service injury in the form of a swollen, tender right knee, and the issue remaining for consideration as to direct service connection is whether the Veteran's current right knee disability is etiologically related to the in-service injury.    

With respect to a nexus between the current disability and the in-service injury, the only competent medical opinion of record is the October 2014 VA examination, which weighs against the Veteran's claim.  The October 2014 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that she injured her right knee playing basketball during service in 1976 or 1977.  The Veteran further reported that she did not seek treatment for her right knee until 2014.  She reported her right knee will buckle two times a week with daily pain of seven out of ten.  The October 2014 VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the October 2014 VA examiner stated there is no evidence of chronicity or continuity of care relating to her right knee since the February 1978 service treatment record.  The VA examiner further stated that the Veteran's knee arthritis is consistent with natural aging and less likely as not related to a single episode of right knee pain noted during military service 36 years earlier.    

The only evidence indicating an association between the Veteran's current right knee disability and her active duty are the Veteran's own assertions.  At the February 2017 Board hearing the Veteran testified that she currently has arthritis in her knees and it is due to the in-service basketball injury which caused her knee to swell.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of degenerative joint disease is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current right knee degenerative joint disease had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of degenerative joint disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

The Board has also considered whether the Veteran is entitled to service connection for arthritis as a "chronic disease."  See 38 C.F.R. § 3.303(b).  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a).  The Board notes that the Veteran was diagnosed with arthritis in 2012, 34 years after her separation from active service.  However, the Veteran has not argued, and the record does not show, that she was diagnosed with arthritis or any other "chronic" disease affecting the right knee that is listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2012 without complaints and/or treatment for arthritis is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current right knee disability and an in-service event, injury or disease.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.   38 U.S.C.A.   § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Left Foot Disability

The Veteran contends that her current left foot disability is related to her active duty.  Specifically, the Veteran contends that her current left foot disability is due to a basketball injury she suffered during active service.  See, February 2017 Board hearing transcript.  

The evidence of record shows that the Veteran was diagnosed with a calcaneal spur in her left foot in October 2012.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal she complained of pain under her left big toe after playing basketball in December 1976.  She was assessed with soft tissue damage.  Accordingly, there is also evidence of an in-service injury in the form of soft tissue damage in the left foot, and the issue remaining for consideration as to direct service connection is whether the Veteran's current left foot disability is etiologically related to the in-service injury.  

With respect to a nexus between the current disability and the in-service injury, the only competent medical opinion of record is the September 2012 VA examination, which weighs against the Veteran's claim.  The September 2012 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported she injured her left foot playing basketball during her active duty.  She denied any fracture at the time of injury.  The Veteran was not able to recall specific treatment for her foot during active duty service.  She stated she has episodic pain as a seven out of ten on the pain scale.  The September 2012 VA examiner opined that the Veteran's left foot disability is not related to her active service.  As rationale, the VA examiner stated the Veteran's calcaneal spur is most likely due to calcium and phosphorus imbalance associated with the Veteran's nonservice-connected end stage renal disease.   

The only evidence indicating an association between the Veteran's current left foot disability and her active duty are the Veteran's own assertions.  At the February 2017 Board hearing the Veteran testified that her current left foot disability is due to an in-service basketball injury.  As stated above, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F. 3d at 1377.  However, as the origin or cause of calcaneal spur is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current left foot disability had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of calcaneal spur disability.  Grottveit, 5 Vet. App. at 93.  

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current left foot disability and an in-service event, injury or disease.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.   38 U.S.C.A.   § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
   

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left foot disability is denied.  


REMAND

The Veteran contends that she has PTSD that is causally related to her active service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).  38 C.F.R. § 4.125 (a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board from August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a)(2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

At the February 2017 Board hearing, the Veteran described an in-service stressor of being raped while in-service.  There is no probative evidence of record showing that the Veteran was raped during her active service.  However, a review of the VA treatment records reveals that in March 1978 the Veteran was provided a pregnancy test.  Additionally, the VA treatment records show diagnoses for major depressive disorder and anxiety.  The Board finds that a remand is required so that the AOJ may take appropriate action to further identify and verify the in-service stressor reported by the Veteran in the VA treatment records and at the February 2017 Board hearing.    

The Board notes that the in-service stressor reported by the Veteran at the February 2017 Board hearing relates to a personal assault.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).  In this case, there is no indication in the record that the Veteran has been provided the appropriate notice advising her that VA will consider evidence from sources other than the service treatment records.  She has not been apprised of all types of evidence she may submit in support of her claim.  On remand, the Veteran must be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on in-service personal assault in accordance with 38 C.F.R. § 3.304 (f)(5).   

In addition, the Veteran has not yet been afforded a VA examination in regard to her claimed acquired psychiatric disabilities.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed above, the record shows that the Veteran has been diagnosed with acquired psychiatric disorders, to include major depressive disorder and anxiety, and that she reports her depression is linked to her being raped while in service.  The Board finds that the record meets the criteria for a VA examination as to the etiology of the claimed acquired psychiatric disabilities.  Therefore, on remand, such a VA examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide more specific details concerning the alleged in-service incident in which she was raped while on weekend leave.  The Veteran should be asked to identify the names of people who were involved in the incident, the place where the incident occurred and a more specific date or time frame for the incident.

In accordance with 38 C.F.R. § 3.304 (f)(5), the Veteran must also be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault.  The Veteran must be informed that evidence from sources other than her service records may constitute credible supporting evidence of the stressor, and provided examples of the type of such other evidence.  

The AOJ should review any response from the Veteran regarding the PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent evidence.  The AOJ should make an appropriate inquiry to the Joint Services Records Research Center (JSRRC) for verification of any stressor, as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressor(s) cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section D.

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of each acquired psychiatric disability demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.  

The AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events or any personal assault may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a)  Identify all psychiatric disabilities demonstrated during the appeal period on in proximity to the claim, even if currently resolved.  If PTSD, major depressive disorder and/or anxiety are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  The explanation should address the confirmed diagnoses for major depressive disorder and anxiety in the VA treatment records.

b)  The examiner must elicit from the Veteran a detailed history of each stressor noted as verified by VA, and the claimed personal assault, and review the Veteran's service treatment records and post-service medical and psychiatric history.  Based on the review of the record, reported history, and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  Behavioral changes that may constitute credible evidence or a personal assault include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (2016).

c)  If there is a verified stressor and the Veteran has a diagnosis of PTSD under the DSM-5, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.

d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability other than PTSD is causally related to the Veteran's active service.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.    

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted for PTSD and/or any other acquired psychiatric disability.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.    


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


